Per Curiam.

The libel for a divorce in this case, charged various acts of adultery, committed at divers times with persons unknown, for a period of eight years. The respondent moved, that the libel be quashed for uncertainty, or that the libellant be required to file a bill of particulars, at a reasonable time before trial, and be confined, on the hearing, to the cases thus specified. Whereupon the Court ordered, that a bill of particulars should be so filed.
Cushing, for the libellant.
J. Holmes, of Maine, and Clark, for the respondent